Citation Nr: 0126208	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Propriety of the 10 percent rating assigned for post 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to April 
1946; from February 1951 to April 1953; from July 1953 to 
July 1955; and from August 1955 to May 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, established service 
connection for PTSD as 10 percentr disabling and which denied 
entitlement to service connection for asbestosis. 

The veteran canceled a hearing at the RO scheduled in June 
2001 at his request.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement to submit a well-grounded claim in order to 
trigger VA's duty to assist.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 
2098-99 (2000) (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the appellant in the development of this claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA,  Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified and more fully defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements, including notification when an 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).

With respect to the veteran's claim of entitlement to service 
connection for asbestosis, the Board notes that a December 
1999 CT scan reported an impression of calcified bilateral 
posterior pleural plaques, suggesting asbestos related 
pleural disease.  Asbestosis was not excluded.  A high 
resolution CT scan report from January 2000 noted no pattern 
of basal interstitial fibers suspicious for asbestosis but 
pleural plaques were present consistent with asbestos related 
disease.   The Board is mindful that the veteran has a long 
history of smoking and that he worked at a foundary after 
service.  Moreover, the record contains clear diagnoses of 
emphesema and chronic obstructive pulmonary disease (COPD).  
However, the record does not clearly establish or rule out 
asbestosis.  Accordingly, further medical evidence is would 
be helpful in the determination as to whether service-
connection is warranted.

With respect to the claim for the assignment of an increased 
evaluation for PTSD, the Board observes that the veteran was 
afforded a VA psychiatric examination in December 1999.  
PTSD, chronic, mild was diagnosed.  Global Assessment of 
Functioning (GAF) was reported as 65 with mild social and 
occupational impairment.  One month later, in January 2000, 
outpatient treatment records reflect a diagnostic impression 
of PTSD, chronic, severe, with guilt anxiety and depression 
as the main presenting symptoms.  The different diagnoses 
pose a conflict as to the level of disability, which has to 
be addressed and may warrant another psychiatric examination.  
Moreover, that latter report indicated that follow-up 
treatment was scheduled for March 1999, copies of which have 
apparently not been associated with the claims file or 
considered by the RO.  The VA's statutory duty to assist 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

It is noted that the United States Court of Appeals for 
Veterans Claims has held that there is a distinction between 
a claim based on the veteran's dissatisfaction with the 
initial rating (a claim for an original rating) and a claim 
for an increased rating. It was also indicated that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2001). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain copies of any 
inpatient and outpatient treatment 
records pertaining to the veteran's 
service-connected PTSD from March 2000 to 
the present for incorporation into the 
record.  

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  The RO should schedule the veteran 
for a VA pulmonary examination.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to review the claims folder, 
including the service medical records.  
Based on this review, the examiner is 
requested to offer an opinion as to 
whether a diagnosis of asbestosis is 
warranted and, if so, whether it is as 
least as likely as not that the 
asbestosis condition is etiologically 
related to, and/or has been aggravated 
by, the veteran's service.  

If the physician believes that an 
examination or further diagnostic testing 
is warranted the veteran should be 
scheduled accordingly.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.  

3. The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF score on Axis V.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  In so doing, the RO 
consider the ruling of the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999) with regard to the propriety of 
the 10 percent rating for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)



The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


